Case 3:17-cv-00718-JAG Document 150 Filed 10/15/18 Page 1 of 2 PagelD# 2436

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

STEVEN B BRINCEFIELD, on behalf of the
Morton G. Thalhimer, Inc. Employee Stock
Ownership Plan, and derivatively on behalf
Of Morton G. Thalhimer, Inc., as Trustee of the
Steven B. Brincefield Revocable Trust,

Plaintiff,
Vv. Civil Action No. 3:17-cv-718-JAG
LANCE T. STUDDARD, et al.,

Defendants,
V.
MORTON G. THALHIMER, INC.,

Nominal Defendant.

ORDER
The Court held a motions hearing on October 15, 2018, at 9:00 a.m. As announced at the
hearing, the Court dismisses all claims against defendants William Gust, Michael Coffey,
Corporate Capital Resources, LLC, and Cherry Bekaert LLP. The Court will issue a separate
opinion detailing its decisions on these and all other motions to dismiss.
As stated at the hearing, the Court DIRECTS Paul F. Silver, C. Lee Warfield, II, Evan

M. Magrill, David R. Dustin, Jr., and Jeffrey S. Bisger (collectively, the “Director Defendants”),
to produce to the plaintiff and file with the Court all documents related to the 2011 loan,

including all documents showing when loan funds were disbursed, within ten (10) days of this

Order.
Case 3:17-cv-00718-JAG Document 150 Filed 10/15/18 Page 2 of 2 PagelD# 2437

Additionally, the plaintiff shall file a motion detailing the discovery he requests related to
Morton G. Thalhimer, Inc.’s, motion to terminate within ten (10) days of this Order. Thalhimer
may respond within five (5) days of the plaintiff's motion.

Regarding the various motions to seal information in the Special Litigation Committee
(“SLC”) report, the Court finds that the interests of the public in the information exceed the
privacy interests cited. Thus, the Court DENIES the motions to seal. (Dk. Nos. 47, 92, 97, 112.)
Accordingly, the Court DIRECTS the parties to file unredacted versions of each relevant
pleading and to file the unsealed SLC report on the docket within ten (10) days of this Order.

The Court will address all other motions in its forthcoming opinion.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

 

Date: October {5 . 2018
Is} L A,

Richmond, VA .
John A. Gibney, Jr. i Oo
United States Distri¢t Jud

 

 

 

 
